MEMORANDUM DECISION
                                                                      FILED
Pursuant to Ind. Appellate Rule 65(D),                           Jun 15 2016, 5:56 am
this Memorandum Decision shall not be
                                                                      CLERK
regarded as precedent or cited before any                         Indiana Supreme Court
                                                                     Court of Appeals
court except for the purpose of establishing                           and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Ruth Johnson                                             Gregory F. Zoeller
Ellen F. Hurley                                          Attorney General of Indiana
Marion County Public Defender Agency
                                                         Christina D. Pace
Appellate Division                                       Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

M.B.,                                                    June 15, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1509-JV-1527
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Petitioner.                                     Marilyn A. Moores, Judge
                                                         The Honorable
                                                         Scott B. Stowers, Magistrate
                                                         Trial Court Cause No.
                                                         49D09-1507-JD-1186



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016      Page 1 of 14
[1]   M.B. appeals his adjudication as a delinquent child for committing burglary,

      which would be a Level 4 felony1 if committed by an adult. M.B. raises the

      following restated issue on appeal: Whether the evidence of intent to commit

      theft was sufficient to support M.B.’s burglary adjudication.2


[2]   We affirm.


                                       Facts and Procedural History
[3]   On July 1, 2015, at approximately 5:15 p.m., Indianapolis Metropolitan Police

      Department Officers Noe Reyes (“Officer Reyes”) and Keith Shelton (“Officer

      Shelton”) were dispatched to an apartment complex on Hawkesbury Lane in

      Indianapolis, Indiana, on the report of a burglary at an apartment. Christine

      Carter (“Carter”), who is M.B.’s aunt, lived in the apartment, although she was

      not home at the time; some neighbors called Carter to advise her about the

      break-in. After Carter had returned to the scene, she reported that her

      PlayStation 4 video gaming system, along with three games and a controller,

      were taken, as well as money from her bedroom.


[4]   After receiving the dispatch call, Officer Shelton arrived at the apartment

      complex, where he received a description of a young male who was seen fleeing

      the complex. The individual, later identified as M.B., was described as being a




      1
          See Ind. Code § 35-43-2-1.
      2
        The juvenile court also entered a true finding for an act that would have been Class A misdemeanor
      resisting law enforcement if committed by an adult. Ind. Code § 35-44.1-3-1(a)(3). M.B. does not challenge
      that adjudication on appeal.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016           Page 2 of 14
      black male with a backpack, wearing a white t-shirt and riding an orange

      moped. Officer Shelton radioed this information to Officer Reyes and then

      proceeded to Carter’s apartment to investigate. Officer Shelton noticed that the

      apartment’s front door appeared to have been forced open, as the frame was

      broken, and there was wood on the ground. Officer Shelton also observed that

      there was a television set knocked over on the floor, with numerous wires

      disconnected from it.


[5]   When Officer Reyes arrived at the complex, he observed an individual

      matching M.B.’s description leaving the area on an orange moped, riding

      westbound on the sidewalk area. Officer Reyes immediately pulled to the side

      in his fully-marked police vehicle, rolled his window down, and ordered M.B.

      to stop, but M.B. fled on the moped. Officer Reyes activated his emergency

      lights and pursued M.B., who eventually lost control of his moped on gravel,

      fell off, and fled on foot. Officer Reyes observed M.B. drop his backpack as he

      ran. Officer Reyes lost sight of M.B., but returned to the location of the moped

      and recovered a hammer and a screwdriver that had fallen out of the moped.

      Officer Reyes also retrieved the backpack, which contained a PlayStation 4

      video gaming system (“the PlayStation”), a PlayStation remote game

      controller, and two video games.3




      3
       We note that there was no evidence that any money was found in M.B.’s possession when he was
      apprehended.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016       Page 3 of 14
[6]   Meanwhile, another officer assisting in the search located M.B. and

      apprehended him. Officer Reyes then arrived and transported M.B. back to the

      apartment complex to speak with a detective. During the ride, M.B. told

      Officer Reyes, “You guys can’t charge me with anything. That’s my aunt’s

      house.” Tr. at 26, 28. M.B. also commented to Officer Reyes that “there’s no

      way” that he “could be charged with stealing something that belonged to

      himself.” Id. at 28. M.B. mentioned that he was mad that his aunt had “put

      him in a foster home,” and he “was just there to get his stuff.” Id.


[7]   The following day, on July 2, 2015, the State filed a delinquency petition

      alleging that M.B. committed acts that would be, if committed by an adult,

      Count I, burglary, a Level 4 felony; Count II, theft, a Class A misdemeanor;

      and Count III, resisting law enforcement, a Class A misdemeanor. On July 30,

      2015, the juvenile court conducted a fact-finding hearing.


[8]   At the hearing, Carter testified that M.B. had lived with her at the apartment

      when M.B.’s mother was in jail. After about six weeks of living with Carter,

      M.B. left her care and was placed in foster care, where M.B. was residing at the

      time of the fact-finding hearing. Carter testified that M.B. did not have her

      permission to enter her apartment or to take the PlayStation, games, or

      controller. Carter testified to having purchased the PlayStation, initially

      characterizing it as belonging to her, but she later testified that it belonged to

      her boyfriend, for whom she had purchased the PlayStation and games as a gift.

      With regard to the television, which was disconnected but not taken, Carter

      stated that it was owned by M.B.’s mother. Carter also noted that, because

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 4 of 14
      M.B. had lived with her for a while, he had some personal belongings at her

      apartment, including a bag of clothes and a boot worn on his leg during an

      injury, but he did not take those belongings on the date in question.


[9]   M.B. testified at the fact-finding hearing in his own defense, stating that the

      PlayStation and games were his own, as his mother had purchased those items

      for him as a Christmas gift. M.B. explained that, on the day in question, he

      tried to call his aunt to ask her if he could return to the apartment and retrieve

      his belongings, but his calls went straight to her voicemail. He tried to send text

      messages to her, but he received no response. M.B. then decided to go to the

      apartment anyway. He knocked on the door, and after receiving no answer, he

      knocked on her downstairs neighbor’s door, thinking perhaps his aunt was in

      there. After receiving no response there, M.B. forced his way into Carter’s

      apartment, planning to “grab my property and go.” Tr. at 41. M.B. testified

      that when he got into the apartment,

              A: I seen my TV. I seen my game. I seen my fan and I didn’t
              proceed to look around. I didn’t look around. I just seen my
              stuff and I grabbed my stuff.


              Q: OK. Did you take any money?


              A: No. There was no money in there.


              Q: OK. Did you take anything else that you thought didn’t
              belong to you?


              A: No. There was nothing else.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 5 of 14
       Id. M.B. agreed that he had a bag of clothing in the apartment, but did not take

       it. He explained that he would have taken his mother’s television set with him,

       but it was too big to carry on the moped. When a neighbor told M.B. that she

       was calling his aunt, he decided to wait for her. However, when he noticed a

       police car approaching the apartment complex, he realized that the neighbor

       had called the police, at which time he became scared and fled on his moped.


[10]   On cross-examination, M.B. acknowledged that he was “upset” with Carter

       because she had placed him in foster care. Id. at 43. The State’s cross-

       examination also asked M.B. to acknowledge that he had owned a different

       PlayStation gaming system, which he had sold for cash, but M.B. denied that

       he sold it and maintained that the one he took from Carter’s house was his.

       Thereafter, the State called Carter as a rebuttal witness, and she testified that

       M.B. had owned a PlayStation but that he sold it, along with some shoes, and

       M.B. had shown her the cash he received for the sale of the items. M.B.

       returned to the witness stand and testified that he sold shoes, not his

       PlayStation.


[11]   At the conclusion of the hearing, the juvenile court entered true findings on

       Counts I and III and adjudicated M.B. to be a delinquent child. The juvenile

       court did not enter a true finding on Count II, noting that there was “a bit of an

       issue with respect to ownership of the property in question.” Id. at 58. On

       September 4, 2015, the juvenile court held a dispositional hearing and placed

       M.B. on probation with a suspended commitment to the Department of

       Correction. M.B. now appeals.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 6 of 14
                                        Discussion and Decision
[12]   M.B. argues that insufficient evidence was presented at the fact-finding hearing

       to support the adjudication as a delinquent for committing an act that would be

       burglary, a Level 4 felony if committed by an adult. When this court reviews

       sufficiency of the evidence claims with respect to juvenile adjudications, we

       neither reweigh the evidence nor judge the credibility of the witnesses. M.S. v.

       State, 889 N.E.2d 900, 901 (Ind. Ct. App. 2008), trans. denied. Instead, we will

       examine the evidence most favorable to the judgment and the reasonable

       inferences that may be drawn therefrom. Id. We will affirm if there is

       substantial evidence of probative value from which a reasonable trier of fact

       could conclude that the juvenile was guilty beyond a reasonable doubt. Id.


[13]   Indiana Code section 35-43-2-1 provides that “[a] person who breaks and enters

       the building or structure of another person, with the intent to commit a felony

       or theft in it, commits burglary.”4 Given that burglars “rarely announce their

       intentions at the moment of entry,” a burglar’s intent to commit a specific

       felony at the time of breaking and entering may be inferred from the

       circumstances, and circumstantial evidence alone is sufficient to sustain a

       burglary conviction. Baker v. State, 968 N.E.2d 227, 230 (Ind. 2012). While

       evidence of intent “need not be insurmountable,” there must be “a specific fact

       that provides a solid basis to support a reasonable inference that the defendant




       4
        Burglary is a Level 4 felony if the building or structure is a “dwelling,” which includes “a person’s home or
       place of lodging.” Ind. Code §§ 35-43-2-1; 35-31.5-2-107.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016              Page 7 of 14
       had the specific intent to commit a felony.”5 Id. at 229-30 (internal citations

       and quotation marks omitted). Furthermore, the evidentiary inference pointing

       to the defendant’s intent must be separate from the inference of the defendant’s

       breaking and entering. Id. at 230. “In other words, the evidence must

       independently support each inference – felonious intent and breaking and

       entering – and neither inference should rely on the other for support.” Id.

       “This is not to say, however, that the same piece of evidence cannot support

       both inferences.” Id.


[14]   Here, the State charged M.B. with breaking and entering Carter’s home with

       the intent to commit a felony therein, namely, theft, which is the knowing or

       intentional exertion of “unauthorized control over property of another person,

       with intent to deprive the person of any part of its value or use.” Ind. Code §

       35-43-4-2. M.B. effectively concedes that he broke and entered Carter’s

       dwelling, but he maintains that he did so to take property that belonged to him.

       He argues that the PlayStation items that he took were his own, and, therefore,

       he did not have the requisite intent to commit theft, as was necessary for the

       burglary adjudication. M.B.’s position ignores the fact that conflicting evidence

       was presented at the fact-finding hearing on the issue of ownership of the

       PlayStation items. While M.B. testified that he owned it, Carter testified that

       she owned it or that her boyfriend did, as she had purchased it for him but he



       5
        Requiring independent evidence of intent is necessary to maintain the distinction between burglary and
       other criminal offenses involving property invasion such as criminal trespass, Indiana Code section 35-43-2-2,
       or residential entry, Indiana Code section 35-43-2-1.5.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016             Page 8 of 14
       left it at her apartment. Carter also testified that M.B. previously had owned his

       own PlayStation, but that he sold it and thereafter showed her the cash that he

       had received for it. M.B.’s argument, claiming that he lacked the intent to

       commit theft because he – not his aunt – owned the PlayStation, is a request for

       us to assess the witnesses’ credibility and reweigh the evidence, which we

       cannot do. As our Supreme Court observed,


               These evaluations are for the trier of fact, not appellate courts. In
               essence, we assess only whether the verdict could be reached
               based on reasonable inferences that may be drawn from the
               evidence presented.


       Baker, 968 N.E.2d at 229. In addition to Carter’s testimony regarding her

       ownership of the gaming equipment, we note that M.B. fled when police

       arrived and dropped his backpack that held the PlayStation, controller, and

       games; from this, a fact-finder could reasonably infer that M.B. was attempting

       to dispose of the items taken because they did not belong to him. We conclude

       that sufficient evidence existed from which the trier of fact could infer that M.B.

       did not own the PlayStation, games, and controller in question and that he

       broke into Carter’s home with the intent to take those items.


[15]   To the extent that M.B. argues that because the juvenile court did not enter a

       true finding on the charge of theft, it was thereby precluded from entering a true

       finding on the charge of burglary, we disagree. We recognize that the juvenile

       court, when announcing its decision with regard to theft charge, noted that

       there was “a bit of an issue with respect to ownership of the property in


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 9 of 14
       question.” Tr. at 58. However, one commits burglary when he “breaks and

       enters the building or structure of another person, with intent to commit a

       felony in it,” and one commits theft when he “knowingly or intentionally exerts

       unauthorized control over property of another person, with intent to deprive the

       other person of any part of its value or use.” Ind. Code §§ 35-43-2-1, 35-43-4-2.

       Burglary and theft contain distinct elements, and, to obtain a conviction for

       burglary, it is not necessary for the State to prove that the defendant committed

       theft or any other felony, as the burglary is complete upon breaking and

       entering with intent to commit a felony.


[16]   Here, even if we do not consider the PlayStation and related accessories, the

       record contains other evidence from which the juvenile court could have

       inferred that M.B. entered Carter’s home with the intent to commit theft

       therein. M.B. was mad about being in the foster care system, and he was

       “upset” with Carter about it. Tr. at 43. While maintaining that he broke into

       her home to take only what was his, he did not take the bag of personal clothes

       and belongings that all parties agree belonged to him. When asked what he did

       once he had gained access to Carter’s apartment, M.B. testified that he saw the

       television, PlayStation, and his fan, and he offered – although not asked –

       “[A]nd I didn’t proceed to look around. I didn’t look around.” Id. at 41.

       While he denied taking any money, his response included the comment, “There

       was no money in there[,]” which he would not have known if he had not

       looked for money. Id. It was for the juvenile court to assess M.B.’s credibility,

       which in turn affected any inferences the juvenile court may have drawn from


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 10 of 14
       the evidence, including what M.B.’s intentions were when he broke into his

       aunt’s home. Our standard of review requires that we will “consider[] only the

       evidence most favorable to the verdict and any reasonable inferences that may

       be drawn from that evidence.” Baker, 968 N.E.2d at 229. Under that standard,

       we find that the State presented sufficient evidence, direct and circumstantial, to

       support the juvenile court’s true finding that M.B. committed burglary, a Level

       4 felony if committed by an adult.


[17]   Affirmed.


       Pyle, J., concurs.


       Riley, J., dissents with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 11 of 14
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       M.B.,                                                    Court of Appeals Case No.
                                                                49A02-1509-JV-1527
       Appellant-Respondent,

               v.

       State of Indiana,
       Appellee-Petitioner.




       Riley, Judge dissenting


[18]   I respectfully dissent from the majority’s decision to affirm M.B.’s adjudication

       as a delinquent child for committing an act that would be burglary, a Level 4

       felony, if committed by an adult. Because I conclude that the State did not

       establish beyond a reasonable doubt that M.B. committed a burglary, I would

       reverse M.B.’s conviction.


[19]   The State charged that M.B. did “knowingly or intentionally break and enter

       the dwelling [] with the intent to commit [] theft.” (Appellant’s App. p. 17). As

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 12 of 14
       noted by the majority, “M.B. effectively concedes that he broke and entered

       Carter’s dwelling, but he maintains that he did so to take property that belonged

       to him.” (Slip op. p. 8). At the fact-finding hearing, conflicting evidence was

       presented on the ownership of this property. On the one hand, Carter gave

       contradicting testimony, initially claiming ownership over the PlayStation and

       the games, while later admitting that her boyfriend owned the electronics.

       Whereas, on the other hand, M.B. testified that the property found in his

       backpack was his. Recognizing this conflicting evidence, the juvenile court

       refused to enter a true finding on the theft charge, concluding that there was “a

       bit of an issue with respect to ownership of the property in question.” (Tr. p.

       58). The State did not appeal this finding.


[20]   As the juvenile court acknowledged the ownership issue of the PlayStation, and

       in light of the undisputed facts that M.B. and his Mother had several of their

       belongings in Carter’s apartment, it is difficult to understand how the State

       could establish the intent element, i.e., intending to commit a theft, beyond a

       reasonable doubt. Even though the majority appears to acknowledge this

       difficulty, it attempts to explain this by pointing to other evidence from which

       the juvenile court could have inferred intent. Specifically, the majority

       speculates that while M.B. denied taking any money because there was no

       money, he could “not have known if he had not looked for money.” (Slip op.

       p. 10). Nevertheless, the record is clear that M.B. only entered the dwelling,

       planning to “grab my property and go.” (Tr. p. 41). The record does not

       support an inference that M.B. intentionally entered the dwelling to take items


       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 13 of 14
that did not belong to him. See I.C. § 35-43-2-1. Accordingly, as the State

cannot establish the requisite intent for the charge, I would reverse M.B.’s

adjudication.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-JV-1527 | June 15, 2016   Page 14 of 14